NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 02/15/2022. Claim 16 is new. Claims 1-16 are pending in the Application.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:  
During an interview on 11 February 2022, Applicant’s representative Joshua Dean with the Examiner discussed a proposed claim amendment in view of the prior art under 103 rejection that better defines the invention especially the limitation "where the error detection code indicates setting the counter value based on determining whether a charge of the first and second memory block is within a predetermined percentage range” now incorporated in the Claims.
The prior art of record fails to anticipate or render obvious, an anti-tearing protection system of a non-volatile memory unit, as recited among other limitations in the independent Claim 1, wherein the data set further comprises a counter  value indicating which of the first memory block and the second memory block was updated last, wherein the error detection code indicates setting the counter value based on determining whether a charge of at least one of the first memory block and the second 
Consequently, claims 1-16 are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 

/JAMES C KERVEROS/ Primary Examiner, Art Unit 2111                                                                                                                                                                                                       
Date: March 16, 2022
Allowability Notice 20220316
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov